         Case 1:20-cv-05441-KPF Document 106 Filed 08/13/20 Page 1 of 2




Katherine Polk Failla
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Uniformed Fire Officers Association et al v. DeBlasio et al,
               No. 20-cv-5441 (KPF) (S.D.N.Y.)


Wednesday, August 12, 2020


Dear Judge Failla,

This is Towaki Komatsu. Docket number 65 in the case referenced above confirms that I filed a

letter motion dated 7/31/20 in it on 8/3/20 for authorization for permissive intervention in it or to

appear as an amicus curiae in it. In the 9 days since that submission was processed, there has

been no response from your side in regards to that. By contrast, docket 64 in that case confirms

that you responded to an application that was submitted in it on 7/29/20 on behalf of a group that

sought to also intervene in it. The fact that you responded to that application within 2 days after

it was filed in that case, but haven’t responded to my application to intervene in it is a clear

violation of my Fourteenth Amendment due process and equal protection rights as well as my

First Amendment right of access to the courts that you need to immediately rectify.



I’m also aware that docket number 102 in that case confirms that another group submitted an

application to appear as an amicus curiae in that case following my 8/3/20 letter motion in this

case. In the event that you issue a determination in response to that group’s application before

you issue a determination in response to my 8/3/20 submission, that will further violate my

Fourteenth Amendment and First Amendment rights while also serving as sufficient grounds for

a sign to be removed from the first floor of the Thurgood Marshall federal courthouse that shows



                                              Page 1 of 2
         Case 1:20-cv-05441-KPF Document 106 Filed 08/13/20 Page 2 of 2




the Bill of Rights on it.


From,


Towaki Komatsu


s_/Towaki Komatsu


802 Fairmount Pl., Apt. 4B
Bronx, NY 10460

Tel: 347-872-1205
E-mail: Towaki_Komatsu@yahoo.com




                                    Page 2 of 2
